DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment filed 02/11/2019 the following occurred: Claims 4-5, 9, 12-15, and 19-23 were amended; and Claims 16-18 and 24-51 were cancelled. Claims 1-15 and 19-23 are presented for examination.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-15, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0314973 to Zuhars in view of U.S. Patent Application Publication 2010/0217991 to Choi.

As per claim 1, Zuhars teaches a system comprising: 
a processing unit including one or more processors, wherein the processing unit is configured to (see: Zuhars, paragraph 43 and 54, is met by processor or processors): 
retrieve a user profile for a user, the user profile including a parameter established during a prior procedure and (see: Zuhars, paragraph 23, 26, 29, 31, 34, and 50, is met by prior recorded and user-specific configuration data, where retrieving the configuration data is based on the identification data provided by the user, and modified changes in the configuration data is stored such that it can be used in subsequent medical procedures, where uploaded data may be a permanent or linked portion of the configuration data)
provide instructions to configure an operation of the assembly based upon the parameter (see: Zuhars, paragraph 31, 34, 38, 41, and 59, is met configuring the medical device based on the configuration data, the medical device can be automatically configured based on the configuration data received, and configuring the medical device in accordance with custom machine settings).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach a teleoperational assembly including an operator control system and a teleoperational manipulator configured for operation by the operator control system, wherein the teleoperational manipulator is coupled to a medical instrument in a surgical environment; such that the procedures and assembly are teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 2, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing unit is further configured to determine an identity of the user, wherein the user profile is associated with the identity (see: Zuhars, paragraph 16-21, is met by identifying the user by reading the identification data).

As per claim 3, Zuhars and Choi teach the invention as claimed, see discussion of claim 2, and further teach:
wherein determining the identity of the user includes receiving biometric information about the user (see: Zuhars, paragraph 16-21, is met by identification data is obtained from a biometric device).

As per claim 4, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein retrieving the user profile includes retrieving the user profile over a network from a profile storage database (see: Zuhars, paragraph 27-29, is met by a user specific configuration data can then be retrieved from one of a local area network or a PACS enabled network, such as a hospital network, based on the identification data).

As per claim 5, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the parameter includes a procedural sequence of the prior procedure (see: Zuhars, paragraph 44 and 47-48, is met by, upon completing the medical procedure, the controller may be configured to store the configuration data on the hospital network (in a database) via the communication link, where the configuration data may include, but is not limited to, the pre-operative data, the patient-related data, the procedure-specific data, deviation data indicative of the deviations of the user from the workflow plan, verbal or other notes, data indicative of selections made by the user during the medical procedure, and/or screenshots of images displayed to the user during the performance of the medical procedure, and accordingly, the controller is configured to determine a workflow plan for the chosen medical procedure based on decisions and/or selections of the user chosen prior to the performance of the medical procedure, where the user specific configuration data may include a workflow plan).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 6, Zuhars and Choi teach the invention as claimed, see discussion of claim 5, and further teach:
wherein the operation includes providing a message to the user based on the procedural sequence (see: Zuhars, paragraph 44, is met by the user specific configuration data may include a workflow plan such as an ordered selection of instructional images that are displayed to the user via a display device such that the instructional images provide a walk-through of the medical procedure or a portion thereof).

As per claim 7, Zuhars and Choi teach the invention as claimed, see discussion of claim 6, and further teach:
wherein the processing unit is further configured to clear the message based on an indication of an activity completed by the user (see: Zuhars, paragraph 44 and 46, is met by the user specific configuration data may include a workflow plan such as an ordered selection of instructional images that are displayed to the user via a display device such that the instructional images provide a walk-through of the medical procedure or a portion thereof, where the workflow plan may include a number of surgical sub-step images, some of which may or may not be displayed to and performed by the surgeon based on selections chosen by the surgeon during the performance of a surgical procedure, and where the system is configured to determine deviations of the user from the determined workflow plan and record such deviations).

As per claim 8, Zuhars and Choi teach the invention as claimed, see discussion of claim 5, and further teach:
wherein the operation includes adjusting a setting of the operator control system based on the procedural sequence of the prior procedure (see: Zuhars, paragraph 4, is met by a particular sequence of GUI screen layouts that each contain a specific subset of information from an otherwise broader set of available information, such as particular sets of instrument tracking display types, that are of particular interest at different medical workflow steps).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 9, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the parameter includes anthropometric data for the user (see: Zuhars, paragraph 23, 26, 29, 31, 34, and 50, is met by prior recorded and user-specific configuration data, note that the data is of one particular type over another is nonfunctional until its effect on the operation of the system is distinguishable from any other type of data – for instance, as applied here, the user-specific configuration data of Zuhars).

As per claim 10, Zuhars and Choi teach the invention as claimed, see discussion of claim 9, and further teach:
wherein the operation includes adjusting the operator control system based on the anthropometric data (see: Zuhars, paragraph 23, 26, 29, 31, 34, and 50, is met by prior recorded and user-specific configuration data, note that the data is of one particular type over another is nonfunctional until its effect on the operation of the system is distinguishable from any other type of data – for instance, as applied here, the user-specific configuration data of Zuhars).

As per claim 12, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the parameter is a credential issued to the user based on the prior procedure (see: Zuhars, paragraph 23, 26, 29, 31, 34, 41-43, and 50, is met by determining whether the surgeon, medical staff or the technician is authorized to use the medical device, enable or disable medical device based on match between identification data and criteria, where retrieving the configuration data is based on the identification data provided by the user, and modified changes in the configuration data is stored such that it can be used in subsequent medical procedures, where uploaded data may be a permanent or linked portion of the configuration data).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 13, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the parameter is a setting for the medical instrument based on a user preference established during the prior procedure (see: Zuhars, paragraph 23, 26, 29, 31, 34, and 50, is met by prior recorded and user-specific configuration data, where retrieving the configuration data is based on the identification data provided by the user, and modified changes in the configuration data is stored such that it can be used in subsequent medical procedures, where uploaded data may be a permanent or linked portion of the configuration data).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 14, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the parameter is a setting for auxiliary equipment (see: Zuhars, paragraph 23, 26, 29, 31, 34, 45, and 50, is met by prior recorded and user-specific configuration data can be applied to non-surgical equipment in an analogous manner).

As per claim 15, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the parameter includes at least one of an ergonomic setup for the operator control system, a vision correction setting, a preferred language setting, or a preferred graphical user interface setting (see: Zuhars, paragraph 4, is met by a particular sequence of GUI screen layouts that each contain a specific subset of information from an otherwise broader set of available information, such as particular sets of instrument tracking display types, that are of particular interest at different medical workflow steps).

As per claim 19, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the prior procedure was conducted by the user (see: Zuhars, paragraph 16, is met by user can be a medical staff such as a surgeon, a physician and/or a service technician).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 20, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the prior procedure was conducted by another user (see: Zuhars, paragraph 16, is met by user can be a medical staff such as a surgeon, a physician and/or a service technician).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 21, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the prior procedure was a simulated procedure (see: Zuhars, paragraph 32, 40, and 44, is met by a particular medical procedure).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 22, Zuhars and Choi teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing unit is further configured to determine a type of the manipulator and wherein providing instructions to configure an operation of the assembly is further based on the type of the manipulator (see: Zuhars, paragraph 33 and 45, is met by configuration data for more than one medical device that can be used to configure and data-populate those devices, and can further configure non-surgical equipment in an analogous manner).
Zuhars teaches that the medical device can be a surgical device (see: Zuhars, paragraph 15), but Zuhars fails to specifically teach the procedure is teleoperational; however, Choi teaches control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery (see: Choi, paragraph 29-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device configuration system as taught by Zuhars to include control clients configured to manipulate a surgical server dependent on a number of factors so as to perform the surgery by remotely controlling robot arms and a medical device to perform a surgery as taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

As per claim 23, Zuhars and Choi teach the invention as claimed, see discussion of claim 22, and further teach:
wherein the type is a single port teleoperational manipulator or a multi-port teleoperational manipulator (see: Choi, Fig. 1; and paragraph 29-34, is met by laparoscope that can make incisions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the surgery robot system as taught by Zuhars and Choi to include a laparoscope that can make incisions taught by Choi with the motivation of allowing remote surgery in situations where it is difficult to approach the patient or when a specialist is needed at a remote location (see: Choi, paragraph 5).

Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and include:
U.S. Patent Application Publication 2008/0312953 to Claus (paragraph 5);
U.S. Patent Application Publication 2004/0143905 to Pastyr (paragraph 14);
U.S. Patent Application Publication 2010/0051386 to Machovic Basie (abstract);
U.S. Patent Application Publication 2018/0085276 to Brodard (paragraph 93); and
U.S. Patent Application Publication 2007/0027459 to Horvath (paragraph 39);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/               Primary Examiner, Art Unit 3626